Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-25 are pending and examined in the current application.

Election/Restrictions
In view of Applicant’s argument filed on November 2nd 2020, the election requirement is withdrawn and claims 1-25 are examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al (US 2008/0305235).
Regarding claims 1-25: Gao discloses methods of preparing acid-gellable whey protein compositions and incorporating the gellable protein compositions into foods (see Gao abstract). Gao discloses of heat treating acid treated native whey protein concentrates comprising less than 5% native proteins, at pH of 6-8 and temperatures greater than 70ºC for up to 40 minutes, wherein the whey protein concentrates have less than 50mmol/Kg calcium and magnesium cations (i.e., demineralized), cooling the heat treated whey protein concentrates, concentrating the cooled protein by ultrafiltration, and spray drying to attain final product (see Gao paragraphs [0016]-[0020] and [0035-[0041]).
As to the cooling temperature: Gao discloses of cooling the heat treated whey protein to the preferable temperature range between 40ºC and 60ºC, in order to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following discuss the reduction/elimination of mineral cations (e.g., calcium and magnesium) from whey concentrate solutions, in order to adjust the heat aggregation/gelation potential of the whey concentrate solutions: 
Havea et al., ”Heat-Induced Aggregation of Whey Protein: Comparison of Cheese WPC and Relevance of Mineral Composition” (J. Agric. Food Chem. 2002, 50, 4674-4681).
Varunsatian et al., “Effects of Ca++, Mg++ and Na+ on Heat Aggregation of Whey Protein Concentrates” (Journal of Food Science- Volume 48 (1983)).
Kuhn et al., “Mineral Salt Effects on Whey Protein Gelation”. (Journal of Agricultural and Food Chemistry, Volume 39, Number 6 (June 1991).
Xiong., “Influence of pH and Ionic Environment on Thermal Aggregation of Whey Proteins” (J. Agric. Food Chem. 1992, 40, 380-384).
De Rham (US 4,748,034).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSAF ZILBERING/Examiner, Art Unit 1792